PER CURIAM
This is a ballot title review proceeding brought pursuant to ORS 250.085(2). Petitioner is a person who timely submitted written comments concerning the content of the Attorney General’s draft ballot title and who therefore is entitled to seek review of the ballot title certified by the Attorney General. See ORS 250.085(2) (setting that standard).
We have considered each of petitioner’s arguments concerning the ballot title certified by the Attorney General. We conclude that none of those arguments establishes that the Attorney General’s certified ballot title fails to comply substantially with the standards for such ballot titles set out in ORS 250.035(2)(a) to (d). Accordingly, we certify to the Secretary of State the following ballot title:
AMENDS CONSTITUTION: ESTABLISHES 2.2 PERCENT TRANSACTIONS TAX;
PROHIBITS MOST OTHER REVENUE SOURCES
RESULT OF “YES” VOTE: ‘Tes” vote establishes 2.2 percent transactions tax; prohibits most other state, local revenue-generating sources.
RESULT OF “NO” VOTE: “No” vote rejects 2.2 percent transactions tax; retains current state, local revenue-generating sources.
SUMMARY: Amends Constitution. Estabhshes 2.2 percent tax on gross consideration received as: employment compensation, rent, business interest/dividends, insurance premiums, commissions, proceeds from sale/barter of property/services. Exempts retirement/pension/disability payments, sales of goods/services for use outside state, security sales, intergovernmental transactions, certain incidental transactions. Prohibits most other state and local taxes, fees and assessments, with listed exceptions. Requires 60 percent voter approval to amend provisions or add local transactions tax. Abolishes government bonding authority. Provides for revenue distribution. Creates school funding formula.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(10).